Title: From Benjamin Franklin to Stephen Hills et al., 11 March 1779
From: Franklin, Benjamin
To: Hills, Stephen


Gentlemen
Passy, March 11 1779
I received your Letter of the 7th. of february and 2d. of March. The Application to me either for Advance of Cash or Payment of Wages to Officers in the Continental Service is quite irregular; as I am neither furnish’d with Money nor Authority for such Purposes. And I believe it is the Constant Practice with all maritime Powers to pay the Ships in their Service at home on their Return, and not in foreign Countries. I am sensible however of Some Hardship in your present Circumstances relative to the high Prices of Cloathing in America; and as I respect your Zeal for your Country, and Readiness to engage in its Defence, and hope I shall on those Accts. be excus’d in doing it, I have this Day in a Letter to the Agent at Nantes given Leave to advance to each of you and also to the warrant-Officers, a decent Suit of Clothing, suitable to your respective Stations. But I must recommend it to you, and I flatter myself, that you will not take it amiss, to be as frugal as possible for your own Sakes, and not make yourselves expensively fine, from a Notion that it is for the Honor of the States you serve. It seems not necessary that young & poor states, labouring as at Present, under the Distresses of a most burthensome War in Defence of their Liberties, should vie in the Dress of their Officers, with ancient and wealthy kingdoms who are in full Prosperity. The Honor of the States will be better supported, by the prudent Conduct of their Officers, their Harmony with each other, their ready Obedience to the Commands of superior Officers, their reasonable & kind Treatment of Inferiors, and above all their Bravery in fight & Humanity to those they conquer. I am confident that you, Gentlemen, have the same Sentiments. If it should be in my Power to do anything farther for you, before you go, it will give me Pleasure. But expecting daily a great Number of Prisoners in Exchange from England who will be in Want of every thing, and our funds here being low, I doubt it can be but little. The greater Advances made to the Officers of the Boston at Bordeaux by the Agent, which you mention as an Example, were without Orders from the Commissioners here, and were much disapprov’d, when we saw the Accounts. I wish that something handsome may fall into your Hands on your Return and that you may have a happy sight of your Friends & Country. I am, Gentlemen y. m. o. h. S.
BF.
M M. Hills, Parkes, Adams, Degge, Buckley, Elwood & Warren Offic. on Board the Alliance
